Court of Appeals of
the State of Georgia

                                           ATLANTA,____________________
                                                    June 13, 2018

The Court of Appeals hereby passes the following order:

A18I0187. MAYO CLINIC HEALTH SYSTEM IN WAYCROSS, INC. v.
     THOMAS et al.

         Mayo Clinic Health System in Waycross seeks interlocutory review of the trial
court’s order denying its motion to recuse. Upon consideration, the application is
GRANTED. The applicant shall have ten days to file a notice of appeal in the trial
court.
         On appeal, the parties are directed to brief the issue of whether the trial judge
had an independent obligation to recuse in this case regardless of the motion to
recuse.

                                                          Court of Appeals of the State of Georgia
                                           Clerk’sOffice,Atlanta,____________________
                                                                   06/13/2018              I certify
                                                              that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.